MEMORANDUM TO: Ellen J. Sazzman U. S. Securities and Exchange Commission FROM: Susan S. Rhee Senior Vice President & General Counsel DATE: March 2, 2010 SUBJECT: Response to Comments to Form N-1A for JNL Series Trust (“Trust”) File Nos: 33-87244 and 811-8894 This memorandum addresses the U.S. Securities and Exchange Commission staff’s (“Commission” and “Commission Staff”, as appropriate) comments received via telephone on March 1, 2010 to the Trust’s 485APOS filing on Form N1-A. The comments are repeated below in italics, with responses immediately following. We have also included the revised pages from the prospectus, as applicable. 1. In the section entitled “Expenses,” please use the disclosure as outlined in Form N-1A under Item 3. Response:The Registrant has modified the paragraph entitled “Expenses” as demonstrated below.The Registrant has provided disclosures for Non-Feeder Funds and Feeder Funds, respectively. Non-Feeder Funds: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Feeder Funds: This table describes the fees and expenses that you may pay if you buy and hold shares of the Feeder Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. 2. In the section entitled “Performance,” please use the disclosure as outlined in Form N-1A under Item 3. Response:The Registrant has modified the paragraph entitled “Performance” as demonstrated below.The Registrant has provided disclosures for Non-Feeder Funds and Feeder Funds, respectively.The Registrant has stricken out the language “(before and after taxes)”, because the funds of the JNL Series Trust are insurance dedicated funds. Non-Feeder Funds: The Fund will commence investment operations on or about the date of this prospectus.Therefore, performance information has not been presented for the Fund. Performance for the Fund will be available in the prospectus in the future. The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Feeder Funds: The Feeder Fund will commence investment operations on or about the date of this prospectus.Therefore, performance information has not been presented for the Feeder Fund. Performance for the Feeder Fund will be available in the prospectus in the future. The information provides some indication of the risks of investing in the Master Fund by showing changes in the Master Fund’s performance from year to year and by showing how the Master Fund’s average annual returns for 1, 5, and 10 years compare with those of a broad measure of market performance.The Master Fund’s past performance (before and after taxes) is not necessarily an indication of how the Master Fund will perform in the future. 3. In the section entitled “Performance,” please remove all primary benchmark definitions, as applicable. Response:The Registrant has removed all primary benchmark definitions. 4. As to feeder funds (e.g., American Funds Blue Chip Income and Growth Fund), please make the following changes to the footnotes and information that follow the table(s) entitled “Annual Fund Operating Expenses.” a. Footnote 1 – please delete the second and third sentence.These sentences do not belong in the summary fund description. b. Footnote 2 – please delete footnote 2 in its entirety.This information does not belong in the summary fund description. c. Footnote 3 – please renumber to footnote 2. d. Last paragraph following table – please remove this paragraph as this information does not belong in the summary fund description. e. Please review the “Annual Fund Operating Expenses” table for all funds to confirm that the footnotes do not contain any information not allowed by the Form N-1A. Response:This change has been made to each feeder fund description.The Registrant has also reviewed the footnotes to the “Annual Fund Operating Expenses” table to confirm that all information contained in those footnotes is permitted by Form N-1A. 5. Please confirm that language that is responsive to Item 8 has been included in the prospectus for each fund individually or the Trust as a whole. Response:The Registrant has included the statement below as required by General Instruction 3(c)(iii) of Form N-1A at the end of each summary fund description and has included the required statements in the section entitled “Information About Purchasing the Funds.” For important information about purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to “Information About Purchasing the Funds” on page . 6. Please insert the word “Summary” before “Prospectus May 1, 2010” in each summary prospectus fund disclosure. Response:We have added the word “Summary” before the text in the upper right corner of each summary prospectus fund description. As we discussed, we will include the agreed upon changes in the Trust’s upcoming 485BPOS filing. It is the Trust’s intention to respond fully to the Commission Staff’s comments, and believes that the changes described above do so fully. If you have any questions, please call me at 517-367-4336.Thank you for your prompt attention to this matter. cc:File 1
